Citation Nr: 0826178	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with right plantar fasciitis.

2.  Entitlement to service connection for right knee 
disability, including as secondary to service-connected pes 
planus.

3.  Entitlement to service connection for right ankle sprain, 
including as secondary to service-connected pes planus.

4.  Entitlement to service connection for left ankle 
disability, including as secondary to service-connected pes 
planus.

5.  Entitlement to service connection for right leg muscle 
strain, including as secondary to service-connected pes 
planus.

6.  Entitlement to service connection for a left hip 
disability, including as secondary to service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not had a VA examination of his bilateral pes 
planus with right plantar fasciitis disability since January 
2005.  At his June 2008 hearing before the undersigned Acting 
Veterans Law Judge the veteran asserted that his pes planus 
disability had increased in severity since the January 2005 
VA examination.  Consequently the veteran should be scheduled 
for a new VA examination to determine the current severity of 
his condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

Additional VA medical evidence pertinent to the veteran's 
service connection claims was received subsequent to a June 
2006 supplemental statement of the case and prior to 
certification of the veteran's claims to the Board.  The 
veteran's claims must be returned to the RO for consideration 
of this evidence and for issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and the claimant' s representative, if 
any, of any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  In a June 2004 VCAA letter, the veteran was 
informed only of what evidence was required to establish a 
service-connected claim on a direct basis.  Subsequently, it 
became clear that the veteran is seeking service connection 
for each of his disabilities as secondary to his service-
connected pes planus with right plantar fasciitis.  The 
veteran has not been sent notice, as required by the VCAA, of 
what the evidence must show to establish a secondary service 
connection claim.  The veteran should be provided the 
required notification.

The Board notes that a VA examination with opinion would be 
helpful in adjudicating the veteran's service connection 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate claims 
for an initial higher rating, for service 
connection on a direct basis, and for 
service connection on a secondary basis.  
The letter should inform the veteran of 
which portion, if any, of the evidence is 
to be provided by the veteran and which 
part, if any, the VA will attempt to 
obtain on behalf of the veteran.

2.  Obtain the veteran's VA medical 
records dated from December 2006 to 
present.

3.  Schedule the veteran for a VA medical 
examination to ascertain the current 
severity of his bilateral pes planus with 
right plantar fasciitis disability.  The 
examiner should also examine the veteran's 
right knee, ankles, right leg, and left 
hip, and provide diagnoses for any 
disabilities found.  For each disability 
of the right knee, either ankle, right leg 
or left hip found the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that such disability was 
incurred as a result of service or was 
caused or aggravated by the veteran's 
service-connected pes planus with right 
plantar fasciitis disability.  The claims 
folder should be made available to the 
examiner for review.

4.  When the above actions have been 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status and 
be afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should show consideration of all 
evidence received since the December 2006 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




